As filed with the Securities and Exchange Commission on July 17, 2013 Registration No. 333-187466 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Pre-Effective Amendment No. 4 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OXYGEN BIOTHERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 26-2593535 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) One Copley Parkway, Suite 490 Morrisville, NC 27560 (919) 855-2100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Michael B. Jebsen President, Interim Chief Executive Officer and Chief Financial Officer Oxygen Biotherapeutics, Inc. One Copley Parkway, Suite 490 Morrisville, NC 27560 (919) 855-2100 (Name, address, including zip code, and telephone number, including area code, of agent for service) Please send copies of all communications to: Margaret Rosenfeld Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P. Wells Fargo Capital Center, Suite 2300 150 Fayetteville Street Raleigh, NC 27602 (919) 821-1220 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price(1)(2) Amount of Registration Fee (5) Units consisting of: $ $ (i) Series C 8% Convertible Preferred Stock, $0.0001 par value per share — — (ii) Warrants to purchase common stock — — Common Stock issuable upon conversion of the Series C 8% Convertible Preferred Stock and exercise of warrants(3) — — Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the “Securities Act”). Pursuant to Rule 416, this registration statement shall be deemed to cover the additional securities (i) to be offered or issued in connection with any provision of any securities purported to be registered hereby to be offered pursuant to terms that provide for a change in the amount of securities being offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions and (ii) of the same class as the securities covered by this registration statement issued or issuable prior to completion of the distribution of the securities covered by this registration statement as a result of a split of, or a stock dividend on, the registered securities. No additional consideration is payable pursuant to Rule 457(g) under the Securities Act. No additional consideration is payable pursuant to Rule 457(i) under the Securities Act. Previously paid The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities, and it is not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. PROSPECTUS Subject to Completion, Dated July 17, 2013 6,000 Shares of Series C 8% Convertible Preferred Stock (and [●] Shares of Common Stock Underlying the Series C 8% Convertible Preferred Stock) Warrants to Purchase up to [●] Shares of Common Stock (and [●] Shares of Common Stock Issuable From Time to Time Upon Exercise of Warrants) We are offering6,000 units to purchasers in this offering, with each unit consisting of (1) a share of Series C 8% Convertible Preferred Stock which is convertible into approximately [—] shares of our common stock, and (2) one warrant exercisable for [—] shares of common stock at an exercise price of $[—] per share.This prospectus also covers up to [—] shares of common stock issuable upon conversion of the Series C 8% Convertible Preferred Stock and up to [—] shares of common stock issuable upon exercise of the warrants. The Series C 8% Convertible Preferred Stock will have a stated dividend rate of 8% per annum, payable quarterly in cash or, at our election and subject to certain conditions described in this prospectus, in shares of our common stock, which are also being offered by this prospectus. The units will be sold for a purchase price equal to $1,000 per unit. Units will not be issued or certificated. The shares of Series C 8% Convertible Preferred Stock and the warrants are immediately separable and will be issued separately. Subject to certain ownership limitations, the Series C 8% Convertible Preferred Stock is convertible at any time at the option of the holder into shares of our common stock at a conversion price of $[—] per share. Subject to certain ownership limitations, the warrants are exercisable beginning [—] and expire on the sixth anniversary of the date of issuance. For a more detailed description of the Series C 8% Convertible Preferred Stock, see the section entitled “Description of Capital Stock - Series C 8% Convertible Preferred Stock” beginning on page 16 of this prospectus. For a more detailed description of the warrants, see the section entitled “Description of Securities We Are Offering – Warrants” beginning on page18 of this prospectus. For a more detailed description of our common stock, see the section entitled “Description of Capital Stock – Common Stock” beginning on page 12 of this prospectus. As of the date of this filing, our common stock is quoted on the NASDAQ Capital Market under the symbol “OXBT.” The last reported sale price of our common stock on July 17, 2013 was $2.82 per share. We have retained Ladenburg Thalmann& Co. Inc. (the “Placement Agent”) to act as placement agent in connection with this offering and to use its “best efforts” to solicit offers to purchase the units. See “Plan of Distribution” beginning on page 19 of this prospectus for more information regarding this agreement. There is no public trading market for the Series C 8% Convertible Preferred Stock or warrants and we do not expect one to develop.In addition, we do not intend to apply for listing of the Series C 8% Convertible Preferred Stock or warrants on any national securities exchange. Investing in our securities involves a high degree of risk. You should review carefully the risks and uncertainties described under the heading “Risk Factors” on page8 of this prospectus and those contained in any related free writing prospectuses that we have authorized for use in connection with this offering and in our Securities and Exchange Commission filings that are incorporated by reference into this prospectus. Per Unit Total Public offering price $
